DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Han (US 20190318474).

Regarding claim 1,  Han teaches a system for image processing, comprising: 
at least one storage device storing a set of instructions(116 in fig. 1) ; and 
at least one processor (114 in fig. 1) in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining a first image of a first modality(414 in Fig. 4); and 
generating a second image(422, 428in Fig.4) of a second modality by processing, based on a trained machine learning model( 420 in Fig. 4), the first image, 
wherein the second modality is different from the first modality(416, 418, 426 in Fig.4).

Regarding claim 2, Han teaches the system of claim 1, wherein the generating a second image of a second modality by processing, based on a trained machine learning model, the first image includes: 

generating a plurality of second sub-images by processing, based on the trained machine learning model, the plurality of first sub-images(T2-weighted imaging data may be provided, representing a first imaging modality type); and 
generating, based on the plurality of second sub-images, the second image([0024], T1-weighted imaging data may be synthesized using a trained statistical learning model).

Regarding claim 3, Han teaches the system of claim 1, wherein the trained machine learning model is obtained according to a training process including: 
obtaining a plurality of groups of training samples( 414 in Fig. 4); and 
generating the trained machine learning model by training a preliminary machine learning model using the plurality of groups of training samples( 412 in Fig.4), 
wherein each group of the plurality of groups of training samples includes a sample input image (416 in Fig. 4) and a reference image(418 in Fig.4), the sample input image and the reference image of the group being of different modalities.

Regarding claim 4, Han teaches the system of claim 3, the training process further including: performing a rigid registration operation on the sample input image and the reference image in each group of the plurality of groups of training samples([0067], the second imaging data includes images that are aligned (e.g., registered) or otherwise obtained to correspond as closely as possible to respective images from the first imaging data).

Regarding claim 5, Han teaches the system of claim 3, wherein the trained machine learning model is constructed based on a generative adversarial network (GAN)( 402 in Fig. 4).

Regarding claim 6, Han teaches the system of claim 5, wherein the trained machine learning model includes a trained generative model and a trained discriminative model, and generating the trained machine learning model by training a preliminary machine learning model using the plurality of groups of training samples further includes: 
generating the trained discriminative model by training a preliminary discriminative model using the plurality of groups of training samples(412 in Fig. 4); and 
generating, based on the trained discriminative model(410 in Fig. 4), the trained generative model ( 420 in Fig. 4) by training a preliminary generative model using the plurality of groups of training samples.

Regarding claim 7, Han teaches the system of claim 6, wherein generating, based on the trained discriminative model, the trained generative model by training a preliminary generative model using the plurality of groups of training samples further includes: 
initializing parameter values of the preliminary generative model([0074], adjusted (e.g., optimized) parameters ) ; and 
training, based on the trained discriminative model, the preliminary generative model by iteratively updating( [0074], a stochastic gradient descent iteration), based on the plurality of groups of training samples([0061], training data) the parameter values of the preliminary generative model.

Regarding claim 8, Han teaches the system of claim 7, wherein iteratively updating, based on the plurality of groups of training samples, the parameter values of the preliminary generative model includes performing an iterative process, and for each iteration of the iterative process, 

generating a sample intermediate image by inputting a sample input image of the group of training samples into the preliminary generative model([0072], output of the generator 420) or an intermediate generative model generated in a prior iteration ; 
determining a value of a cost function([0074]; EQN. 2) based on the trained discriminative model, the group of training samples, and the sample intermediate image; and 
in response to a determination that the value of the cost function does not satisfy a preset condition, updating the preliminary generative model or the intermediate generative model by updating at least some of the parameter values of the preliminary generative model or the intermediate generative model generated in a prior iteration([0074], adjusting the discriminator 430 convolutional network to enhance or maximize a value of the objective over a distribution of inputs to the discriminator 430, and adjusting the generator 420 to reduce or minimize the value of the objective over a distribution of inputs to generator 420).

Regarding claim 9, Han teaches the system of claim 8, wherein the trained discriminative model includes a first trained discriminative model and a second trained discriminative model, and determining a value of a cost function further includes: 
determining, based on the sample intermediate image and the reference image, a first evaluation value relating to a difference between the sample intermediate image and the reference image using the first trained discriminative model([0074], adjusting the generator 420 to reduce or minimize the value of the objective over a distribution of inputs to generator 420); 
determining, based on the sample input image and the sample intermediate image, a second evaluation value relating to a difference between the sample input image and the sample intermediate 
determining, based on the first evaluation value and the second evaluation value, the value of the cost function([0074]; EQN. 2).
Regarding claim 11, Han teaches the system of claim 1, wherein the first image or the second image includes at least one of a computed tomography (CT) image([0034], CT) , a magnetic resonance imaging (MRI) image, a positron emission tomography (PET) image, an ultrasound (US) image, or an X- ray image.
	Claim 12 recite the medium for the system in claim 1. Since Han also teaches a medium (116 in Fig. 1), claim 12 is also rejected.
	Claims 13-19 essentially claim the same subject matter as in claims 1-9 and 11, with addition limitation that two modalities are of different resolutions. Since Han also teaches two modalities are of different resolutions ([0078], may include one or more variations such as relating to resolution, contrast, region imaged …), claims 13-19 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Zheng (US 20190066281).

Han does not expressly teach 
extracting at least one first shape associated with the sample input image and at least one second shape associated with the sample intermediate image; and 
determining, based on a difference between the at least one first shape and the at least one second shape, the second evaluation value using the second trained discriminative model.
However, Zheng teaches 
	extracting at least one first shape associated with the sample input image([0038], segmentation results of a training image in the first domain (domain A) from the first segmentor) and at least one second shape associated with the sample intermediate image([0038], segmentation results of a synthesized training image in the second domain (domain B) from the second segmentor); and 
determining, based on a difference between the at least one first shape and the at least one second shape, the second evaluation value using the second trained discriminative model([0038], second generator is trained based on a comparison between segmentation results of a training image in the second domain (domain B) from the second segmentor and segmentation results of a synthesized training image in the first domain (domain A) from a first segmentor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Han and Zheng, by substituting loss function in Han with the shape consistency in Zheng.
One of ordinary skill would have been motivated to do such combination in order to “provide synthetic, realistic looking medical images using unpaired training data, minimize the geometric 
Claim 20 essentially claims the same subject matter as in claim 10 , with addition limitation that two modalities are of different resolutions. Since Han also teaches two modalities are of different resolutions ([0078], may include one or more variations such as relating to resolution, contrast, region imaged …), claim 20 is also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661